 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   JAMIE L YATES,                                         Case No. 2:17-cv-01626-KJD-VCF
 8                                             Plaintiff,                      ORDER
 9           v.
10   NANCY A. BERRYHILL, acting Commissioner
     of Social Security,
11
                                             Defendant.
12
13          Before the Court for consideration is the Report and Recommendation (#17) of
14   Magistrate Judge Cam Ferenbach entered July 25, 2018, recommending that Plaintiff’s Motion
15   for Reversal and/or Remand (#12) be denied and that Defendant’s Cross-motion to Affirm (#16)
16   be granted. Though the time for doing so has passed, Plaintiff has failed to file any objections to
17   the Report and Recommendation.
18          The Court has conducted a de novo review of the record in this case in accordance with
19   28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report and
20   Recommendation (#17) of the United States Magistrate Judge entered July 25, 2018, should be
21   ADOPTED and AFFIRMED.
22          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
23   Recommendation (#17) entered July 25, 2018, are ADOPTED and AFFIRMED;
24          IT IS FURTHER ORDERED that Plaintiff’s Motion to Remand or for Reversal (#12) is
25   DENIED;
26          IT IS FURTHER ORDERED that Defendant’s Cross-motion to Affirm (#16) is
27   GRANTED;
28
 1          IT IS FURTHER ORDERED that the Clerk of the Court enter JUDGMENT for
 2   Defendant and against Plaintiff.
 3          DATED this 5th day of October 2018.
 4
                                                        ______________________________
 5
                                                             The Honorable Kent J. Dawson
 6                                                              United States District Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
